Case 3:20-cv-00045-MFU Document 52 Filed 08/25/20 Page 1 of 3 Pageid#: 1113




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                               CHARLOTTESVILLE DIVISION

                                                   )
  WILD VIRGINIA, VIRGINIA                          )         Case No. 3:20-cv-00045-MFU
  WILDERNESS COMMITTEE,                            )
  UPSTATE FOREVER, SOUTH                           )
  CAROLINA WILDLIFE                                )
  FEDERATION, NORTH                                )
  CAROLINA WILDLIFE                                )
  FEDERATION, NATIONAL TRUST                       )
  FOR HISTORIC PRESERVATION,                       )
  MOUNTAINTRUE, HAW RIVER                          )
  ASSEMBLY, HIGHLANDERS FOR                        )
  RESPONSIBLE DEVELOPMENT,                         )
  DEFENDERS OF WILDLIFE,                           )
                                                               MOTION TO DISMISS
  COWPASTURE RIVER                                 )
  PRESERVATION ASSOCIATION,                        )
  CONGAREE RIVERKEEPER, THE                        )
  CLINCH COALITION, CLEAN AIR                      )
  CAROLINA, CAPE FEAR RIVER                        )
  WATCH, ALLIANCE FOR THE                          )
  SHENANDOAH VALLEY, and                           )
  ALABAMA RIVERS ALLIANCE,                         )
                                                   )
               Plaintiffs,                         )
                                                   )
        v.                                         )
                                                   )
  COUNCIL ON ENVIRONMENTAL                         )
  QUALITY and MARY NEUMAYR                         )
  IN HER OFFICIAL CAPACITY AS                      )
  CHAIR OF THE COUNCIL ON                          )
  ENVIRONMENTAL QUALITY,                           )

               Defendants.


       Pursuant to Federal Rule of Civil Procedure 12(b)(1) and Local Civil Rule 11, the

Defendants move the Court to dismiss the Plaintiffs’ Complaint (ECF No. 1) for lack of subject-

matter jurisdiction. As set forth more fully in the Memorandum in Support of Defendants’

                                                   1
Case 3:20-cv-00045-MFU Document 52 Filed 08/25/20 Page 2 of 3 Pageid#: 1114




Motion to Dismiss, the Complaint should be dismissed because the Plaintiffs lack standing and

their claims are not ripe for judicial review.

       This motion is set for hearing on September 4, 2020. ECF No. 35.



Dated: August 25, 2020.

Respectfully submitted,

 THOMAS T. CULLEN                                JEFFREY BOSSERT CLARK
 United States Attorney                          Assistant Attorney General
                                                 JONATHAN BRIGHTBILL
 /s/ Krista Consiglio Frith                      Principal Deputy Assistant Attorney General
 Assistant United States Attorney                PAUL SALAMANCA
 Virginia Bar No. 89088                          Senior Counsel
 United States Attorney’s Office
 P.O. Box 1709                                   /s/Barclay T. Samford
 Roanoke, VA 24008                               BARCLAY T. SAMFORD
 TEL (540) 857-2250                              NM State Bar No. 12323
 FAX (540) 857-2614                              Senior Attorney
 Krista.frith@usdoj.gov                          U.S. Department of Justice
                                                 Environment and Natural Resources Division
                                                 Natural Resources Section
                                                 999 18th Street, South Terrace, Suite 370
                                                 Denver, CO 80202
                                                 Tel: (303) 844-1475
                                                 E-mail: clay.samford@usdoj.gov

                                                 ALLEN M. BRABENDER
                                                 Attorney
                                                 U.S. Department of Justice
                                                 Environment and Natural Resources Division
                                                 Appellate Section
                                                 Post Office Box 7415
                                                 Washington, D.C. 20044
                                                 Tel: (202) 514-2748
                                                 E-mail: allen.brabender@usdoj.gov

                                                 STEVEN W. BARNETT
                                                 Attorney
                                                 U.S. Department of Justice
                                                 Environment and Natural Resources Division
                                                 Law and Policy Section

                                                  2
Case 3:20-cv-00045-MFU Document 52 Filed 08/25/20 Page 3 of 3 Pageid#: 1115




                                      Post Office Box 7415
                                      Washington, D.C. 20044
                                      Tel: (202) 514-1442
                                      E-mail: steven.barnett@usdoj.gov

                                      MATTHEW R. OAKES
                                      Senior Counsel
                                      U.S. Department of Justice
                                      Environment and Natural Resources Division
                                      Law and Policy Section
                                      Post Office Box 7415
                                      Washington, D.C. 20044
                                      Tel: (202) 514-1442
                                      E-mail: matthew.oakes@usdoj.gov

                                      CLARE M. BORONOW
                                      Trial Attorney
                                      U.S. Department of Justice
                                      Environment and Natural Resources Division
                                      Natural Resources Section
                                      999 18th Street, South Terrace, Suite 370
                                      Denver, CO 80202
                                      Tel: (303) 844-1362
                                      Email: clare.boronow@usdoj.gov




                                       3
